DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19, 21-25 are pending and being examined.

Claim Objections
2.	Claims 19  and 22 are objected to because of the following informalities:  Examiner suggests better grammar for clarification, for example in claim 19:  “An in vivo or in vitro method comprising administering to  a cell or subjects, [[with]]an effective does of a composition comprising the monoclonal antibody…” 
	For example in claim 22: “comprising [[the steps to]] administering to subjects [[with]] an effective dose of…”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 18, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “A monoclonal antibody or its antigen binding fragments thereof.” The claims does not recite an antigen, therefore it is unclear what scope of fragments are encompassed by the claims given the antigen that the antibody and its fragments bind is unknown.


for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the biding affinity (KD) to PD1 of which is less than…".  There is insufficient antecedent basis for this limitation in the claim.


7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 provides for “using” a composition comprising the monoclonal antibody or its antigen binding fragment of claim 1 or a conjugate thereof, but, since the claim does not set forth any steps involved in the method/process of using, it is unclear what method/process 

8.	Claims 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17, 18, and 21 provide for the “use of” the monoclonal antibody or its antigen binding fragments of claim 1 or a conjugate thereof in the preparation of drugs, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

9.	Claims 3, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 3, 18, 19, and 21, the phrase "e.g." renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
expression in parenthesis “(e.g. scFv),” “(e.g. Down-regulating),” or “(e.g. down-regulate)” in that it is not clear whether this recitation is intended to be part of the claim or not.

10.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 22, the phrases “preferably” and "may be" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

11.	Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 recites: “comprising administering cells or subjects in need with an effective dose of..…” In need of what? It is unclear what scope of subjects are being administered given it is unclear what they are in need of.
Claim 22 recites: “comprising the steps to administer subjects in need with an effective dose of the monoclonal antibody…” In need of what? It is unclear what scope of subjects are being administered given it is unclear what they are in need of.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-6, 11, 13-19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to: A monoclonal antibody or its antigen-binding fragments thereof, wherein, the heavy chain variable region (Vh) of the monoclonal antibody comprises: CDRs with the amino acid sequences of SEQ ID NO:9-11;
and/or
the light chain variable region (Vl) of the monoclonal antibody comprises: CDRs with the amino acid sequences of SEQ ID NO: 12-14.
 an antigen, and the partial structure is three CDRs from either the VH or the VL. It is noted that the antigen required to be bound is not identified in claim 1. Claim 2 recites the antibody comprises either the VH or the VL region.
Dependent claims require further functions of the antibody or its fragment including:
Having a binding affinity to PD1 less than 10-5M to 10-10 or less;
Detect levels of PD1;
Block binding of PD1 to PD1 ligand;
Down regulate PD1 activity or level;
Relieve immunosuppression of PD1;
Up-regulate IFNɣ and/or IL-12 expression in T lymphocytes;
Prevent or treat tumors or anemia; and
Diagnose tumors or anemia.
The instant specification discloses mouse monoclonal antibody 14C12 and humanized antibody 14C12H1L1 that bind PD1 and comprise all six CDR SEQ ID NOs:9-14 that function to inhibit PD1-PDL1 binding, treat tumors, and upregulate IL-12 expression (Examples 1-12). The specification does not disclose any exemplary antibodies or antigen-binding fragments thereof that comprise less than all six CDR SEQ ID NOs:9-14 and function as claimed and contemplated by the specification. The specification does not disclose any exemplary antibodies or antigen-binding fragments thereof that comprise the partial sequence claimed and function to bind any antigen as broadly encompassed by the claims.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind an antigen or bind PD1 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. 
In this case, the only factor present in the claims is a recitation of the antibody function as listed above, and a partial antibody structure of three CDR SEQ ID NOs from either the light chain or heavy chain variable domain or any fragment thereof, or a partial structure of one VH or one VL region or fragments thereof. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses a single exemplary antibody sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics, other than for an antibody comprising all six CDR SEQ ID NOs:9-14. The instant specification fails to describe a representative number of antibody and fragment sequences for the genus of antibodies and fragments that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies and fragments and that are required to perform the claimed methods.
In the instant case, the specification discloses a single sequence structure of six CDR SEQ ID NOs:9-14 in mouse monoclonal antibody 14C12 and humanized antibody 14C12H1L1 that function as claimed and contemplated by the specification. The instant specification does not disclose any other exemplary sequences of an antibody or fragment that functions as claimed.  The claims broadly encompass any antigen-binding 
Given the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the undefined variable domains or CDRs that provide antigen- or PD1-binding function and claimed functions 
Examiner Suggestion: Amend claim 1 to recite either:
A monoclonal antibody that binds PD-1, or an antigen-binding fragment thereof, comprising a heavy chain variable region (VH) comprising the three CDR SEQ ID NOs:9-11 and comprising a light chain variable region (VL) comprising three CDR SEQ ID NOs:12-14.
OR
A monoclonal antibody or fragment thereof comprising a heavy chain variable region (VH) comprising three CDR SEQ ID NOs:9-11 and comprising a light chain variable region (VL) comprising three CDR SEQ ID NOs:12-14.

Amend claim 2 to recite:
A monoclonal antibody or its antigen-binding fragment thereof described in claim 1, comprising the VH sequence chosen from SEQ ID NO:2 and SEQ ID NO:6; and the VL sequence chosen from SEQ ID NO:4 and SEQ ID NO:8.

13.	Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; or (2) reproducible from a written description.
The invention appears to comprise novel biological materials, specifically hybridoma cell line LT003 and an antibody produced from the cell line.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit of the biological materials.  In this case, the specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. The heavy and light chain variable region and CDR sequences are disclosed, but not the entire heavy and light chain sequences of the antibody produced from hybridoma cell line LT003. It is noted that Applicant has deposited the hybridoma cell line LT003 in the China Center for Typical Culture Collection with the CCTCC Deposit Accession No: C2015105 and with an address and date of deposit, but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological 
 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of the deposit will be made (see 37 C.F.R. 1.807); and
(e) the deposit will be replaced if it should ever become inviable.



14.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 22 recites: A method for preventing and/or treating tumors or anemia, comprising the steps to administer subjects in need with an effective dose of the monoclonal antibody or its antigen-binding fragments.
The claim is rejected with regards to the prevention of cancer and anemia, and the diagnosis and treatment of anemia. 
The specification discloses in Example 12 treating mice with established tumors by administering humanized antibody 14C12 (14C12H1L1) or nivolumab, wherein 14C12H1L1 and nivolumab reduced tumor growth compared to controls (Figure 12). The specification does not demonstrate the prevention of cancer and anemia, does not provide any predictable or reasonable expectation of success of 14C12H1L1 preventing cancer or anemia, and does not demonstrate any function of 14C12 diagnosing and treating anemia.
Regarding the prevention of cancer or diseases, such as anemia, the specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent cancer and anemia. Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer or predisposed to anemia. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer or anemia and Iink those results with subsequent histological confirmation of the presence or absence of 
With regards to treating and diagnosing anemia, the specification does not disclose any examples of the PD1 antibody 14C12H1L1 functioning to predictably treat or diagnose anemia. In relevant art, it has been documented repeatedly that PD1 antibodies and immune checkpoint therapy has resulted in anemia, thus caused anemia. For example, Okawa et al (Intern Med 58: 699-702, 2019) teaches that PD-1 inhibitor antibody pembrolizumab resulted in autoimmune hemolytic anemia. Tanios (Blood (2018) 132 (Supplement 1): 2324) teach that several PD1 inhibitor and immune checkpoint inhibitor antibodies, including nivolumab, resulted in autoimmune hemolytic anemia as a side effect. Given the state of the art, one would not expect the instantly claimed PD1 antibody to result in the treatment or inhibition of anemia, therefore the method is not enabled for the treatment or inhibition of anemia. The instant specification fails to provide any predictable nexus between using the PD1 14C12H1L1 antibody and the subsequent diagnosis of anemia, therefore one could not reasonably expect the antibody to provide any predictable diagnosis of anemia.
Examiner Suggestion: Amend claim 22 to recite something in the scope of: A method for treating or diagnosing tumors in a subject, the method comprising administering to the subject an effective dose of the monoclonal antibody of claim 1 or a conjugate thereof, wherein said tumors are selected from the group consisting of melanoma, renal cancer….and leukemia.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claim(s) 1, 3-5, 7-11, 13-19, 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN105175545, Hu et al, published December 23, 2015 (copy of English translation provided).
Hu et al teach a PD1 antibody comprising SEQ ID NO:4 or 6 comprising a VH region comprising three CDRs including CDR1 identical to instant SEQ ID NO:9, CDR2 identical to instant SEQ ID NO:10, and CDR3 comprising instant SEQ ID NO:12 except with 2 conservative mutations; and a VL region comprising three CDRs including a CDR1, CDR2, and CDR3 identical to instant SEQ ID NOs:12, 13, and 14 (see sequence alignments below). Hu et al teach nucleic acids encoding the antibody and fragments, vectors and cell lines expressing the antibody, bispecific forms of the antibody, and wherein the antibody has an affinity to PD1 of 0.24 nM. Hu et al teach detecting PD1 using the antibody and detecting the antibody with bound detectably-labeled secondary antibody. Hu et al teach the antibody is a drug that binds PD-1, a drug that blocks PD-1 binding to PDL-1, a drug that activates T lymphocytes, increases IL-2, IFN-γ expression in T lymphocytes. Hu et al teach using the antibody in a preparation of a medicament for the prophylaxis, diagnosis, treatment or adjuvant treatment of tumors. Hu et al teach in vivo by administering the antibody in a pharmaceutically acceptable carrier.
See paragraphs [6-46] and Table 3.

Heavy chain CDR SEQ ID NOs:9+10+11:
RESULT 11
BCR32654
ID   BCR32654 standard; protein; 719 AA.
XX
AC   BCR32654;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-VEGF/PD-1 bifunctional antibody heavy chain, SEQ:6.
XX
KW   PD-1; VEGF gene; VEGF-A ligand; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; heavy chain; programmed death 1; therapeutic.
XX
OS   Unidentified.
XX
CC PN   CN105175545-A.
XX
CC PD   23-DEC-2015.
XX
CC PF   20-OCT-2015; 2015CN-10692484.
XX
PR   20-OCT-2015; 2015CN-10692484.
XX
CC PA   (ANHU-) ANHUI HANHAI BOXING BIOTECHNOLOGY CO LTD.
XX
CC PI   Hu S,  Wang G,  Wu T,  Yuan H;
XX
DR   WPI; 2016-03050A/33.
DR   N-PSDB; BCR32653.
XX
CC PT   Anti-VEGF- bifunctional anti-PD-1 antibody used for treating tumor, where

CC PT   inhibition of tumor, comprises heavy chain and light chain, where light 
CC PT   chain has defined amino acid.
XX
CC PS   Claim 1; SEQ ID NO 6; 31pp; Chinese.
XX
CC   The present invention relates to an anti-VEGF/PD-1 bifunctional antibody 
CC   useful for treating cancer. The drug binds to VEGF and it blocks VEGF 
CC   signaling pathway resulting in inhibition of tumor. The present sequence 
CC   is an anti-VEGF/PD-1 bifunctional antibody heavy chain, which is useful 
CC   for treating cancer.
XX
SQ   Sequence 719 AA;

  Query Match             77.2%;  Score 116.5;  DB 23;  Length 719;
  Best Local Similarity   30.5%;  
  Matches   25;  Conservative    2;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFAFSSYD-----------------ISGGGRYT--------------------------- 16
              ||||||||                 ||||||||                           
Db        499 GFAFSSYDMSWVRQAPGKGLEWVATISGGGRYTYYPDSVKGRFTISRDNSKNNLYLQMNS 558

Qy         17 -----------ANRYGEAWFAY 27
                         |:|:|||||||
Db        559 LRAEDTAVYYCASRFGEAWFAY 580


RESULT 16
BCR32652
ID   BCR32652 standard; protein; 719 AA.
XX
AC   BCR32652;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-VEGF/PD-1 bifunctional antibody heavy chain, SEQ:4.
XX
KW   PD-1; VEGF gene; VEGF-A ligand; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; heavy chain; programmed death 1; therapeutic.
XX
OS   Unidentified.
XX
CC PN   CN105175545-A.
XX
CC PD   23-DEC-2015.
XX
CC PF   20-OCT-2015; 2015CN-10692484.
XX
PR   20-OCT-2015; 2015CN-10692484.
XX
CC PA   (ANHU-) ANHUI HANHAI BOXING BIOTECHNOLOGY CO LTD.

CC PI   Hu S,  Wang G,  Wu T,  Yuan H;
XX
DR   WPI; 2016-03050A/33.
DR   N-PSDB; BCR32651.
XX
CC PT   Anti-VEGF- bifunctional anti-PD-1 antibody used for treating tumor, where
CC PT   drug binds to VEGF and is block VEGF signaling pathway resulting 
CC PT   inhibition of tumor, comprises heavy chain and light chain, where light 
CC PT   chain has defined amino acid.
XX
CC PS   Claim 1; SEQ ID NO 4; 31pp; Chinese.
XX
CC   The present invention relates to an anti-VEGF/PD-1 bifunctional antibody 
CC   useful for treating cancer. The drug binds to VEGF and it blocks VEGF 
CC   signaling pathway resulting in inhibition of tumor. The present sequence 
CC   is an anti-VEGF/PD-1 bifunctional antibody heavy chain, which is useful 
CC   for treating cancer.
XX
SQ   Sequence 719 AA;

  Query Match             74.5%;  Score 112.5;  DB 23;  Length 719;
  Best Local Similarity   30.5%;  
  Matches   25;  Conservative    0;  Mismatches    2;  Indels   55;  Gaps    2;

Qy          1 GFAFSSYD-----------------ISGGGRYT--------------------------- 16
              ||||||||                 ||||||||                           
Db        499 GFAFSSYDMSWVRQAPGKGLEWVATISGGGRYTYYPDSVKGRFTISRDNSKNNLYLQMNS 558

Qy         17 -----------ANRYGEAWFAY 27
                         | |||| ||||
Db        559 LRAEDTAVYYCAVRYGETWFAY 580

 Light chain CDR SEQ ID NOs:12+13+14:
RESULT 15
BCR32652
ID   BCR32652 standard; protein; 719 AA.
XX
AC   BCR32652;
XX
DT   14-JUL-2016  (first entry)
XX
DE   Anti-VEGF/PD-1 bifunctional antibody heavy chain, SEQ:4.
XX
KW   PD-1; VEGF gene; VEGF-A ligand; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; heavy chain; programmed death 1; therapeutic.
XX
OS   Unidentified.
XX
CC PN   CN105175545-A.

CC PD   23-DEC-2015.
XX
CC PF   20-OCT-2015; 2015CN-10692484.
XX
PR   20-OCT-2015; 2015CN-10692484.
XX
CC PA   (ANHU-) ANHUI HANHAI BOXING BIOTECHNOLOGY CO LTD.
XX
CC PI   Hu S,  Wang G,  Wu T,  Yuan H;
XX
DR   WPI; 2016-03050A/33.
DR   N-PSDB; BCR32651.
XX
CC PT   Anti-VEGF- bifunctional anti-PD-1 antibody used for treating tumor, where
CC PT   drug binds to VEGF and is block VEGF signaling pathway resulting 
CC PT   inhibition of tumor, comprises heavy chain and light chain, where light 
CC PT   chain has defined amino acid.
XX
CC PS   Claim 1; SEQ ID NO 4; 31pp; Chinese.
XX
CC   The present invention relates to an anti-VEGF/PD-1 bifunctional antibody 
CC   useful for treating cancer. The drug binds to VEGF and it blocks VEGF 
CC   signaling pathway resulting in inhibition of tumor. The present sequence 
CC   is an anti-VEGF/PD-1 bifunctional antibody heavy chain, which is useful 
CC   for treating cancer.
XX
SQ   Sequence 719 AA;

  Query Match             73.9%;  Score 71.7;  DB 23;  Length 719;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDINT-----------------YRAN---------------------------------- 9
              |||||                 ||||                                  
Db        638 QDINTYLAWFQQKPGKAPKSLIYRANRLVSGVPSRFSGSGSGTDFTLTISSLQPEDMATY 697

Qy         10 --LQYDEFPLT 18
                |||||||||
Db        698 YCLQYDEFPLT 708


RESULT 16
BCR32654
ID   BCR32654 standard; protein; 719 AA.
XX
AC   BCR32654;
XX
DT   14-JUL-2016  (first entry)
XX
Anti-VEGF/PD-1 bifunctional antibody heavy chain, SEQ:6.
XX
KW   PD-1; VEGF gene; VEGF-A ligand; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; heavy chain; programmed death 1; therapeutic.
XX
OS   Unidentified.
XX
CC PN   CN105175545-A.
XX
CC PD   23-DEC-2015.
XX
CC PF   20-OCT-2015; 2015CN-10692484.
XX
PR   20-OCT-2015; 2015CN-10692484.
XX
CC PA   (ANHU-) ANHUI HANHAI BOXING BIOTECHNOLOGY CO LTD.
XX
CC PI   Hu S,  Wang G,  Wu T,  Yuan H;
XX
DR   WPI; 2016-03050A/33.
DR   N-PSDB; BCR32653.
XX
CC PT   Anti-VEGF- bifunctional anti-PD-1 antibody used for treating tumor, where
CC PT   drug binds to VEGF and is block VEGF signaling pathway resulting 
CC PT   inhibition of tumor, comprises heavy chain and light chain, where light 
CC PT   chain has defined amino acid.
XX
CC PS   Claim 1; SEQ ID NO 6; 31pp; Chinese.
XX
CC   The present invention relates to an anti-VEGF/PD-1 bifunctional antibody 
CC   useful for treating cancer. The drug binds to VEGF and it blocks VEGF 
CC   signaling pathway resulting in inhibition of tumor. The present sequence 
CC   is an anti-VEGF/PD-1 bifunctional antibody heavy chain, which is useful 
CC   for treating cancer.
XX
SQ   Sequence 719 AA;

  Query Match             73.9%;  Score 71.7;  DB 23;  Length 719;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDINT-----------------YRAN---------------------------------- 9
              |||||                 ||||                                  
Db        638 QDINTYLAWFQQKPGKAPKSLIYRANRLVSGVPSRFSGSGSGTDFTLTISSLQPEDMATY 697

Qy         10 --LQYDEFPLT 18
                |||||||||
Db        698 YCLQYDEFPLT 708




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


16.	Claims 1-5, 7-11, 13-19, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 22, 24-29 of copending Application No. 16/327,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and instant application are both claiming PD1 antibodies comprising heavy chain SEQ ID NOs:2 or 6 (equivalent to reference application SEQ ID NO:16 and 20), and light chain SEQ ID NOs:4 or 8 (equivalent to reference application SEQ ID NO:18 and 22); nucleic acids, vectors and cells expressing the antibody, fragments and bispecific and humanized forms of the antibody, the antibody binding PD1 at 10-10M or less, conjugates of the antibody, kits and pharmaceutical compositions comprising the antibody, preparing drugs with the antibody to increase IL-12 expression, block PDL1 and PD1 binding, down regulate PD1, and methods of administering the antibody for detection or treatment of anemia and tumors.



17.	Conclusion: No claim is allowed.


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Laura B Goddard/Primary Examiner, Art Unit 1642